Citation Nr: 0837893	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-17 467	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), claimed secondary to service-connected left 
ankle disability.

2.  Entitlement to a total disability rating for based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty for training from February 1981 
to December 1981.  He became disabled during that time.  
Thus, his active duty for training period became active 
military service.  See 38 C.F.R. § 3.6 (a) (2007).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Petersburg, 
Florida, that determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for PTSD and denied a TDIU.

In March 2008 decision, the Board determined new and material 
evidence had been received and reopened the service 
connection claim and remanded both claims for development.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The current diagnosed psychiatric disability is bipolar 
disorder.  

2.  There is competent medical evidence that indicates the 
veteran's painful service-connected left ankle and foot 
disabilities have aggravated his psychiatric disability.  


CONCLUSION OF LAW

The requirements for secondary service connection for bipolar 
disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Because there is no competent medical evidence that tends to 
associate any current psychiatric disorder with active 
service, direct service connection for an acquired 
psychiatric disorder must be denied.  Moreover, service 
connection for PTSD must be denied because PTSD is attributed 
to non-service causes, according to an August 1995 VA 
examination report.  What remains for consideration is 
secondary service connection for an acquired psychiatric 
disorder.  

Under a prior version of 38 C.F.R. § 3.310, secondary service 
connection is available where a service-connected disability 
directly caused another disability and where a service-
connected disability has aggravated a non-service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The current service connection claim for a secondary 
psychiatric disorder is inferred from a VA examination report 
dated in February 1996.  The report is considered received 
prior to the October 10, 2006, effective date of the revised 
regulation that limited secondary service connection.  
Consequently, the old law set forth above is for application.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

The veteran's service treatment records (STRs) do not note 
any mental disorder.  They do reflect that he fell and 
fractured the left fibula and injured the left foot and ankle 
during basic training.  

In August 1981, an Army medical evaluation board noted a 
painful left ankle that rendered the veteran unable to walk 
without use of a cane.  There was limited dorsiflexion of the 
left foot.  The injury was in the line of duty.  An August 
1981 report of medical history to accompany the August 1981 
medical board examination report reflects that the veteran 
left blank the history of depression or excessive worry and 
nervous trouble of any sort.

In September 1984, a VA examiner found residuals of a left 
fibula fracture and an enlarged left ankle joint capable of 
zero degrees of dorsiflexion.  In a December 1984 rating 
decision, the RO granted service connection for arthritis of 
the left ankle and assigned a 10 percent rating.  

In January 1986, the veteran requested an increased rating 
for a painful left ankle condition that, in his words, 
rendered him unemployable.  

February 1986 VA X-rays show a tilted, asymmetric left ankle-
joint with spurs and a healed fibula fracture that resulted 
in a slight shortening of the long bone.  In February 1986, a 
VA examiner noted an acute flare-up of left ankle symptoms 
for which the veteran, a steel worker, was temporarily off 
work.  The RO granted a 20 percent rating from January 1986.  
In July 1986, VA performed a left ankle joint fusion because 
of severe degenerative arthritis.  There was a post surgery 
infection.  The RO assigned a temporary total rating from 
June 26 through August 31, 1986.  

Mental symptoms appear to begin in August 1986.  An August 
1986 VA clinical report notes that the veteran had stress 
over a job change and more surgery looming in the future.  

In March 1987, VA evaluated the veteran and offered an Axis I 
diagnosis of adjustment disorder with depressed mood.  The 
report notes that the veteran was depressed over his 
unemployment due to his ankle problems.  A May 1987 VA 
orthopedic examination report mentions that the veteran was 
under psychiatric care because of his diseased ankle.

On VA examination in June 1987, the examiner reported severe 
traumatic arthritis of the left ankle with problems of 
depression and hypertension since surgery in 1986.  The 
physician remarked, "He has low self esteem directly related 
to the ankle injury."

In July 1993, the veteran was evaluated psychiatrically.  The 
diagnoses offered were DSM-III Codes 296.2 and 300.01 [major 
depressive disorder and panic disorder].  An August 1993 
private hospital report notes major depression and panic 
attacks with hyperventilation and somatization.

A June 1995 VA medical record notes treatment for depression 
and panic attacks. The report lists as stressors: (1) severe 
financial difficulties; and, (2) medical problems.

An August 1995 VA mental disorders examination report notes 
that the veteran worked at a car dealership.  The Axis I 
diagnosis was major depression with PTSD, late onset, due to 
childhood molestation and aggravated by bankruptcy problems.  
While PTSD was attributed to a childhood incident, a listed 
stressor was inability to function at his job, which 
implicates the service-connected left ankle.

By a February 1996 rating decision, the RO established 
separate service connection for a left foot lesion and 
assigned a 10 percent rating.

A February 1996 VA psychotherapy report mentions that the 
veteran had considerable psychological stress secondary to 
chronic ankle and foot pain. 

The veteran was psychiatrically hospitalized by VA in April 
2002.  The diagnosis was bipolar disorder with possible 
substance-induced mood disorder.  The report does not mention 
previous mental or medical problems.  During the latter part 
of his hospitalization, a diagnosis of borderline personality 
disorder with paranoia was discussed.  The paranoia was felt 
to be secondary to cannabis abuse.  

According to an April 2008 VA mental disorders examination 
report, the veteran discussed his in-service stressor of 
falling and injuring his left ankle.  The VA psychiatrist 
concluded that a diagnosis of PTSD was not indicated, but 
that a diagnosis of bipolar disorder was indicated.  The 
psychiatrist noted that economic and psychosocial stressors 
affected the diagnosis and treatment of bipolar disorder.  
The psychiatrist also noted feelings of depression and 
worthlessness that, among other symptoms, had caused marked 
impairment in occupational and social functioning.  The 
psychiatrist remarked, "It is less likely than not that his 
bipolar diagnosis is related to any service-connected 
stressor as patients with bipolar illnesses are understood to 
have genetic predispositions for these groups of psychiatric 
disorders."  

In May 2008, another VA psychiatrist offered an impression of 
Axis I bipolar disorder versus depression secondary to 
general medical condition with posttraumatic stress.  With 
respect to the general medical condition, the psychiatrist 
noted chronic pain related to the back, knee, and traumatic 
ankle arthropathy with ankle and foot surgeries, among other 
medical problems. 

In June 2008, the April 2008 VA examining psychiatrist 
offered an addendum report to the effect that it is less 
likely than not that any left ankle or foot problem has 
caused or aggravated bipolar disorder.  The psychiatrist 
noted that the bipolar disorder would easily encompass the 
depression and psychological stress attributed to left ankle 
and foot pains in 1986.  The psychiatrist also explained that 
a combination of bipolar disorder, noncompliance with 
treatment, and personality traits were the most likely 
etiology for the emotional dysregulation, rather than left 
ankle and foot disabilities.  

Because several Axis I diagnoses have been offered, the 
analysis is difficult.  Stress and depression are noted to 
have arisen in 1986 simultaneously with a worsening of the 
service-connected left ankle disability.  A May 1987 VA 
report clearly attributes psychiatric problems to the left 
ankle.  In June 1987, a VA examiner added low self esteem to 
the list of mental symptoms related to the left ankle.  The 
veteran suffered employment problems due, at least in part, 
to his service-connected left ankle.  By June 1995, 
depression and panic attacks were attributed to both 
financial and medical problems.  A February 1996 VA report 
clearly attributes psychological stress to chronic ankle and 
foot pains.  

Bipolar disorder arose in 2002.  In April 2008, a VA 
psychiatrist noted feelings of depression and worthlessness, 
but offered a diagnosis of bipolar disorder unlikely related 
to any service-connected stressor.  Concerning the previous 
diagnoses of depression and stress, in June 2008, that 
psychiatrist explained that depression and stress were part 
of the veteran's bipolar disorder.  

38 C.F.R. § 4.125(b) (2007) states that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.

In this case, the latest diagnosis, bipolar disorder, 
represent progression of the prior diagnosed major 
depression.  Thus, a remand for this determination is not 
necessary.  The next issue is whether bipolar disorder is 
secondary to the service-connected left ankle and foot 
disabilities.

Although in April and June 2008, a VA psychiatrist 
dissociated bipolar disorder from the service-connected left 
ankle and foot disabilities, that opinion is controverted by 
another VA psychiatrist, who in May 2008, offered a diagnosis 
of depression secondary to a general medical condition 
(service-connected disability is a significant portion of the 
general medical condition).  The May 2008 diagnosis is as 
persuasive as the June 2008 opinion because of several 
previous reports that tend to relate depression to left ankle 
pain.  

In this case, the medical evidence that relates the current 
mental disorder, whether the diagnosis is major depression or 
bipolar disorder, to service-connected disability is at least 
in relative equipoise.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
benefit of the doubt doctrine should be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The current 
Axis I diagnosis, bipolar disorder, is found to be secondary 
to a service-connected disability on an aggravation basis.  
Service connection for bipolar disorder will therefore be 
granted.


ORDER

Service connection for bipolar disorder as secondary to 
service-connected left ankle disability is granted.


REMAND

The veteran has asserted that his service-connected 
disabilities preclude obtaining and retaining gainful 
employment.  He testified at a videoconference before the 
undersigned Veterans Law Judge in December 2007 that he had 
not worked in the recent six years.  

In the decision above, service connection for bipolar 
disorder is granted.  Because a disability rating for bipolar 
disorder has not yet been assigned, a decision on a TDIU 
would be premature and a remand is necessary.  Harris v. 
Derwinski, 1 Vet.App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review all relevant 
evidence and readjudicate the TDIU claim 
in light of the grant of service-
connection for a bipolar disorder.  If 
the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are not met, 
the AOJ must then consider a total rating 
under 38 C.F.R. § 4.16(b).  If the 
benefit is not granted, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  

2.  Following completion of the above 
development, if the desired benefits are 
not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The veteran and his attorney 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


